UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-1102



MICHAEL T. LESTER,

                                              Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. Glen M. Williams, Senior District
Judge. (CA-98-119-1)


Submitted:   June 20, 2000             Decided:   September 14, 2000


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Wolfe, Erick A. Bowman, WOLFE & FARMER, Norton, Virginia,
for Appellant. John Sacchetti, Chief Counsel, Region III, Patricia
M. Smith, Deputy Chief Counsel, S. Douglas Murray, Assistant Re-
gional Counsel, Office of the General Counsel, SOCIAL SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania; Robert P. Crouch, Jr.,
United States Attorney, Julie C. Dudley, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael T. Lester appeals the district court’s order upholding

the denial of Lester’s application for supplemental security in-

come. We have reviewed the record, briefs, and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Lester v. Apfel, No. CA-98-119-1 (W.D.

Va. Dec. 9, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2